Mr. Justice Graves delivered the opinion of the court. 3. Assistance, Writ of, § 6*—when incident of foreclosure proceedings. A writ of assistance for possession of property, purchased on a foreclosure sale, after the expiration of the period of ' redemption is not a new suit but is an incident of the foreclosure proceedings. 4. Assistance, Writ of—what may not he tried on application for. The title to property cannot be tried on an application for a writ of assistance, as only the right of possession is involved. 5. Assistance, Writ of—•when no advantage may he taken of filing of sworn answer. When no answer is necessary to a petition for a writ of assistance or when the answer under oath is waived, no advantage can be taken by filing a sworn answer. 6. Assistance, Writ of—when no advantage may he taken of absence of replication. Where an answer to a petition for a writ of assistance is necessary and one is filed, if the matter is submitted for hearing without a replication and without objection, no advantage can thereafter be taken of the absence of it.